          Case 1:21-cr-00069-LTS Document 1 Filed 12/02/20 Page 1 of 10

                                                                  Original

Approved: _____________________________________________
          PAUL MONTELEONI/ALINE FLODR/THOMAS McKAY
          Assistant United States Attorneys

Before:      HONORABLE KATHARINE H. PARKER
             United States Magistrate Judge
             Southern District of New York

- - - - - - - - - - - - - -         x
                                    :     20 MAG 12902
UNITED STATES OF AMERICA            :   SEALED COMPLAINT
                                    :
              - v. -                :   Violations of
                                    :   18 U.S.C. §§ 666 and 2
MICHAEL GUNDERSEN,                  :
                                    :   COUNTIES OF OFFENSE:
              Defendant.            :   NEW YORK
                                    :
- - - - - - - - - - - - - -         x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          MATTHEW BRIGHAM, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

                                  COUNT ONE
                           (Federal Program Fraud)

     1.   From at least in or about January 2018, up to and
including in or about May 2019, in the Southern District of New
York and elsewhere, MICHAEL GUNDERSEN, the defendant, being an
agent of an organization, State and local government and an
agency thereof, to wit, an employee of the New York City Transit
Authority ( “NYC Transit”), an affiliate of the Metropolitan
Transportation Authority (“MTA”), knowingly did embezzle, steal,
obtain by fraud, and otherwise without authority knowingly did
convert to the use of a person other than the rightful owner,
property that is valued at $5,000 and more and is owned by and is
under the care, custody, and control of such organization,
government, and agency, while such government and agency was in
receipt of, in any one year period, benefits in excess of $10,000
under a Federal program involving a grant, contract, subsidy,
loan, guarantee, insurance, and other form of federal assistance,
to wit, GUNDERSEN made false time reports, which fraudulently
overstated the number of hours that he had worked, and thereby
       Case 1:21-cr-00069-LTS Document 1 Filed 12/02/20 Page 2 of 10



received over $5,000 dollars in payments for hours that he did
not in fact work.

  (Title 18, United States Code, Sections 666(a)(1)(A) and 2.)

          The bases for my knowledge and for the foregoing charge
are, in part, as follows:

     2.    I am a Special Agent with the FBI and I have been
personally involved in the investigation of this matter, which
has been jointly investigated with the MTA’s Office of the
Inspector General (“MTA-OIG”). This affidavit is based upon my
personal participation in the investigation of this matter, my
conversations with law enforcement agents, witnesses, and others,
as well as my examination of reports, records, and audio
recordings. Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not
include all the facts that I have learned during the course of my
investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein, they
are reported in substance and in part, except where otherwise
indicated.

                                Overview

     3.   This charge arises from a scheme carried out by MICHAEL
GUNDERSEN, the defendant, whereby GUNDERSEN fraudulently received
tens of thousands of dollars in compensation by falsely claiming
to have worked overtime hours that in fact he did not. As set
forth in detail below, GUNDERSEN frequently claimed to have been
working regular and overtime shifts at times when he was in fact
on vacation or attending dinners, concerts, or other events with
friends and family. In the course of this scheme, GUNDERSEN
claimed to have worked at least hundreds of hours that he did
not, and was paid at least tens of thousands of dollars and
likely more for such fraudulent claims.

     4.   The MTA is a public benefit corporation responsible for
public transportation in New York State. The MTA runs North
America’s largest transportation network, providing bus, subway
and rail service to a population of more than 15 million people
in New York City and the surrounding area. The MTA’s operating
agencies include NYC Transit (also known as MTA New York City
Transit), which operates New York City subways and buses.

     5.    MICHAEL GUNDERSEN, the defendant, is an employee of NYC
Transit.   Since in or about 2015, GUNDERSEN has been a

                                    2
       Case 1:21-cr-00069-LTS Document 1 Filed 12/02/20 Page 3 of 10



Maintenance Supervisor Level II, which requires him to, among
other things, provide managerial-level oversight and support of
Third Rail Contract Compliance and Circuit Breakers. Such duties
are not readily susceptible to working from home or other remote
locations.

     6.   Based on publicly available sources, as well as my
conversations with representatives of the MTA-OIG, I know that in
each year relevant to this complaint, the MTA and NYC Transit
each received funds from the federal government in excess of
$10,000.

               GUNDERSEN’s Excessive Overtime Claims

     7.   Based on my review of MTA records and conversations
with MTA-OIG auditors, I have learned the following:

          a.   At all relevant times, MICHAEL GUNDERSEN, the
defendant, received an hourly rate for his regular 40-hour weekly
schedule, and was then entitled to be paid higher “overtime”
rates for any additional hours worked.

          b.   At all relevant times, GUNDERSEN was required to
self-report his time, including any overtime hours. He did this
by submitting an NYC Transit form called a “sign on and off
sheet” to a timekeeper or by communicating his hours to the
timekeeper by email or other means.

          c.    In 2018, GUNDERSEN was paid approximately $385,000
by the MTA. Of that amount, approximately $102,000 comprised his
base salary and other forms of compensation apart from overtime,
while the additional approximately $283,000 was paid for
voluntary overtime shifts. In total this made GUNDERSEN one of
the five highest paid employees in the MTA during 2018 -- higher
than, for example, the Chairman of the MTA.

          d.   In 2018, GUNDERSEN claimed to have worked
approximately 3,914 overtime hours, on top of 1,880 regular
hours. That is, if GUNDERSEN had worked every single day in 2018
including weekends and holidays (although he did not), that would
average out to over 10 hours of overtime every day for an entire
year in addition to his normal, 40-hour work week.

          e.   In the first few months of 2019, GUNDERSEN
continued to claim a very large number of overtime hours,
reporting that he worked approximately 1,004 overtime hours just
in the period from January through April 2019.

                                    3
       Case 1:21-cr-00069-LTS Document 1 Filed 12/02/20 Page 4 of 10




     8.   In or about late April 2019, several media
organizations published reports on the extremely large amounts of
overtime pay received by some of the MTA’s employees during 2018.
Shortly thereafter, in or about May 2019, several media
organizations published reports indicating that federal
investigators were probing these overtime payments. Based on my
interview of an NYC Transit supervisor, I have learned that, in
or about this time period, NYC Transit took steps to control the
amount of overtime that would be authorized for employees. Based
on my review of MTA records and conversations with MTA-OIG
auditors, I have also learned that, at or around the time of
these reports and actions, the overtime hours claimed by MICHAEL
GUNDERSEN, the defendant, began to decline.

                   GUNDERSEN’s Absence from Work

     9.   As set forth below, a detailed review of the hours
MICHAEL GUNDERSEN, the defendant, claimed to have worked reflects
that he was frequently absent from work at times that he claimed
to be working. Based on my conversations with multiple
individuals who supervised GUNDERSEN, I have learned that his
regular job duties required him to be at or in the immediate
vicinity of the job site and could not be performed from remote
locations such as his home.

     10. In performing this investigation, MTA-OIG auditors have
worked with criminal investigators to perform a detailed review
of the hours claimed to be worked by MICHAEL GUNDERSEN, the
defendant. This review compared GUNDERSEN’s time records with
various records that establish GUNDERSEN’s true whereabouts, such
as his work and personal emails, cell site location information
and other records related to his cellular phone, and Facebook
records. Based on that comparison for 2018 and 2019, the
investigation has identified at least hundreds of hours when
GUNDERSEN was not at work when he claimed to have been (and thus
was required to be), resulting in at least tens of thousands of
dollars in payments for hours that GUNDERSEN did not in fact
work.1

1 These estimates are approximate and likely conservative
figures, as they are limited to the instances in which data from
these sources affirmatively contradicted the hours reflected in
GUNDERSEN’s claimed time reports. In light of the implausibly
high amount of overtime claimed by GUNDERSEN, the true totals are
likely substantially higher.

                                    4
       Case 1:21-cr-00069-LTS Document 1 Filed 12/02/20 Page 5 of 10




     11. In particular, based on my review of time reports
submitted by MICHAEL GUNDERSEN, the defendant, MTA building
access card data,2 Metrocard data, emails sent and received by
GUNDERSEN from his work and personal accounts, cell site location
information and other telephone records, bank records, and
Facebook records, among other records, I have learned the
following:

                           March 23-25, 2018

          a.   Subsequent to the respective shifts, GUNDERSEN
reported that he had worked from 6:00 a.m. on March 23, 2018 to
12:00 a.m. on March 24, and from 5:00 a.m. on March 24 to 12:00
a.m. on March 25. He was paid for 37 hours for that period, for
a total of approximately $2,481. GUNDERSEN did not use any
vacation time for this period, instead claiming in his time
reports to be at work. In fact, I believe that for much of those
time periods, GUNDERSON was in Atlantic City, New Jersey -- a
location in which NYC Transit, which is based in New York, has no
offices or regular business -- because, among other reasons:

             i.     On or about March 15, 2018, GUNDERSEN
received an email confirming that he had tickets to a concert in
Atlantic City at 8:00 p.m. on March 23, 2018, or in the middle of
the first scheduled shift.

            ii.     On or about March 20, 2018, GUNDERSEN
received an email containing tickets to a second concert in
Atlantic City on March 24, 2018 at 10:00 p.m., or during the
second scheduled shift.

           iii.     On or about March 15 and 20, 2018, GUNDERSEN
received emails confirming his reservations for two adults to
stay in two different hotels in Atlantic City -- one on the night
of March 23 and one on the night of March 24, 2018.

            iv.     GUNDERSEN’s access card last entered his
office at NYC Transit at approximately 1:49 p.m. on March 23,




2 GUNDERSEN’s access card data    shows times that he entered his
office building, but typically    does not show when he exited.
Based on my conversations with    MTA-OIG personnel, I believe this
is because his office building    does not require an access card
swipe in order to exit.
                                    5
       Case 1:21-cr-00069-LTS Document 1 Filed 12/02/20 Page 6 of 10



2018, and did not swipe back into his office until approximately
6:53 p.m. on March 25, 2018.

             v.     GUNDERSEN’s telephone records reflect that he
engaged in two calls on March 24, 2018 and three calls on the
morning of March 25, 2018 all from the vicinity of Atlantic City,
New Jersey. They also reflect a call at 2:50 p.m. on March 25,
2018 from Bayonne, New Jersey.

            vi.     Automated license plate reader records
reflect that a vehicle registered to GUNDERSEN passed through the
Holland Tunnel -- a tunnel connecting New York City and New
Jersey -- traveling toward New York City at approximately 3:00
p.m. on March 25, 2018.

                        April 2, 3 & 7-8, 2018

          b.   Subsequent to the respective shifts, GUNDERSEN
reported having worked from 8:00 a.m. to 4:00 p.m. on April 2,
2018; from 8:00 a.m. to 4:00 p.m. on April 3; and from 5:00 a.m.
on April 7 to 12:00 a.m. on April 8. He was paid for 35 hours
for these claimed shifts, for a total of $2,145. GUNDERSEN did
not use any vacation time for these claimed shifts, instead
claiming in his time reports to be at work.3 In fact, I believe
that GUNDERSEN was on vacation in Williamsburg, Virginia from
April 2 to April 7, 2018 because, among other things:

             i.     On or about February 27, 2018, GUNDERSEN
received an email confirming his reservation for four guests at a
resort in Williamsburg, Virginia from Monday, April 2, 2018 to
Saturday, April 7, 2018.

            ii.     On or about Friday, April 6, 2018, GUNDERSEN
sent an email from his work account, in which he referred to a
delivery that had come “on Tuesday afternoon [i.e., April 3,
2018] after I left for vacation” (emphasis added). Later the
same day, in response to an email asking whether he could meet
someone in New York at 2:00 p.m. on Saturday, April 7, 2018,
GUNDERSEN sent an email, stating: “I am leaving VA tomorrow
morning so depending on traffic I might not make it by 2.”




3 GUNDERSEN did use vacation time for April 4-6, 2018 -- i.e.,
for a portion of this vacation to Williamsburg. This portion is
not considered to be an unexcused absence.
                                    6
       Case 1:21-cr-00069-LTS Document 1 Filed 12/02/20 Page 7 of 10



           iii.     GUNDERSEN’s access card swiped into his
office on March 29, 2018 at approximately 7:36 a.m., but did not
swipe in again until April 8 at approximately 12:50 p.m.

            iv.     GUNDERSEN’s telephone records reflect that he
engaged in two calls from the vicinity of Englishtown, New Jersey
at 11:27 and 11:32 a.m. on April 2, 2018 -- i.e., over 4 hours
before the end of his 8:00 a.m. to 4:00 p.m. shift on that day.
GUNDERSEN’s residence is located in Manalapan Township, New
Jersey, which borders on Englishtown and shares the same ZIP
code. Manalapan Township is approximately 47 miles away from his
office by car, and Englishtown is approximately 45 miles away
from his office by car.

             v.     GUNDERSEN’s telephone records also reflect
that he engaged in a total of 23 calls from the vicinity of
Williamsburg, Virginia from 8:37 p.m. on April 2, 2018 through
10:53 a.m. on April 7. Of these calls, three took place during
GUNDERSEN’s claimed 8:00 a.m. to 4:00 p.m. shift on April 3, and
two took place during GUNDERSEN’s claimed 5:00 a.m. April 7 to
12:00 a.m. April 8 shift.

            vi.     GUNDERSEN’s telephone records also reflect
numerous calls evidencing his apparent return from this vacation
following his departure on April 7, 2018, during his claimed 5:00
a.m. April 7 to 12:00 a.m. April 8 shift. They reflect calls
from locations in Maryland at 2:26 p.m. and in Delaware at 4:13
p.m. -- i.e., over 9 and over 11 hours after the start of his
claimed shift. The records also reflect nine calls from the
vicinity of Englishtown and Manalapan, New Jersey between 6:33
p.m. and 7:32 p.m. -- i.e., from over 13 to over 14 hours after
the start of his claimed shift.

                        September 29-30, 2018

          c.   Subsequent to the respective shifts, GUNDERSEN
reported having worked back-to-back overtime shifts from 4:00
a.m. on September 29, 2018 to 12:00 a.m. on September 30, and was
paid for 20 hours of overtime during that period, for a total of
approximately $1,448. GUNDERSEN did not use any vacation time
for this period, instead claiming in his time reports to be at
work. In fact, I believe that GUNDERSEN was visiting a farm with
his family for much of that period, because:

             i.     On or about November 25, 2018, GUNDERSEN sent
himself an email attaching three photographs, with metadata
showing the images were taken at 3:05, 3:28 and 3:30 p.m. on

                                    7
       Case 1:21-cr-00069-LTS Document 1 Filed 12/02/20 Page 8 of 10



September 29, 2018, i.e., in the middle of the overtime shifts
described above. The photographs show GUNDERSEN and his family
at a farm in Manalapan, New Jersey.

            ii.     Records from Facebook reflect that one of
these photographs was posted to GUNDERSEN’s wife’s Facebook
account.

           iii.     GUNDERSEN’s access card did not swipe into
his office at all on September 29, 2018.

            iv.     GUNDERSEN’s telephone records reflect that he
engaged in two phone calls from the vicinity of Manalapan, New
Jersey -- i.e., the township in which the farm is located -- at
1:09 p.m. and 4:07 p.m. on September 29, 2018, also in the middle
of the overtime shifts he claimed to have worked.

                    September 30-October 1, 2018

          d.   Subsequent to the respective shifts, GUNDERSEN
reported having worked back-to-back overtime shifts from 5:00
a.m. on September 30, 2018 to 12:00 a.m. on October 1, 2018, and
was paid for 19 hours of overtime during that period, for a total
of approximately $1,374. GUNDERSEN did not use any vacation time
for this period, instead claiming in his time reports to be at
work. In fact, I believe that GUNDERSEN was participating in a
five-kilometer footrace in New Jersey during at least a portion
of those shifts, because, among other reasons:

              i.    On or about September 27, 2018, GUNDERSEN
received an email thanking him for donating to a charity 5K race,
stating that he was listed as a volunteer, and asking if he also
wanted to run in the race. GUNDERSEN replied that he “would love
to run in the race” and that he “will be there at 8:30AM,” --
i.e., in the middle of the overtime shifts described above -- “to
help set up.”

            ii.     On or about September 30, 2018, GUNDERSEN
received a group email titled “Attention All 5K Volunteers.” The
email thanked GUNDERSEN and others for volunteering to help with
a 5K fundraiser race, asked that volunteers arrive by 8:30 a.m.
on Sunday, September 30, 2018, and said that the day would likely
end around 11:30 a.m.

           iii.     GUNDERSEN’s telephone records reflect that he
engaged in six telephone calls from 9:31 a.m. to 3:18 p.m. on
September 30, 2018 -- i.e., a six hour period in the middle of

                                    8
       Case 1:21-cr-00069-LTS Document 1 Filed 12/02/20 Page 9 of 10



his claimed shift -- from the vicinity of Englishtown and
Manalapan, New Jersey.

                 December 29, 2018-January 2, 2019

          e.   Subsequent to the respective shifts, GUNDERSEN
reported having worked both regular time and overtime on December
29, 2018 through January 2, 2019, and was paid for 24 hours of
regular time and 58 hours of overtime during that period, for a
total of approximately $5,368. GUNDERSEN did not use any
vacation time for this period, instead claiming in his time
reports to be at work. In fact, I believe that GUNDERSEN was at
a family vacation in the Hudson Valley during that period,
because, among other reasons:

             i.     On or about November 6, 2018, GUNDERSEN
received an email confirming reservations for two adults and
three children to stay at a resort in the Hudson Valley, New
York, from December 29, 2018 through January 2, 2019.

            ii.     GUNDERSEN’s access card swiped into his
office on December 28, 2018 at approximately 5:58 a.m., but did
not swipe in again until January 3, 2019, at approximately 7:38
a.m.

           iii.     GUNDERSEN’s telephone records reflect that he
engaged in two telephone calls at 8:55 a.m. and 10:46 a.m. on
December 29, 2018 -- i.e., almost 4 and over 5 hours after the
start of GUNDERSEN’s claimed shift from 5:00 a.m. on December 29
to 12:00 a.m. on December 30 -- from Englishtown and Old Bridge,
New Jersey. As noted above, Englishtown is approximately 45
miles from his Brooklyn office.

            iv.     GUNDERSEN’s telephone records also reflect
that he engaged in a total of 12 calls from the vicinity of
Plattekill, New York, a town near the resort described above, on
December 29 and 31, 2018 and January 1 and 2, 2019. Of these
calls, one took place during GUNDERSEN’s claimed shift from 5:00
a.m. on December 29, 2018 to 12:00 a.m. on December 30, four took
place during GUNDERSEN’s claimed shift from 5:00 a.m. to 10:00
p.m. on December 31, two took place during GUNDERSEN’s claimed
shift from 8:00 a.m. to 4:00 p.m. on January 1, 2019, and four
took place during GUNDERSEN’s claimed shift from 5:00 a.m. on
January 2 to 12:00 a.m. on January 3.

             v.     GUNDERSEN’s telephone records also reflect
that he engaged in a number of telephone calls during his claimed

                                    9
      Case 1:21-cr-00069-LTS Document 1 Filed 12/02/20 Page 10 of 10



shift from 5:00 a.m. on January 2, 2019 to 12:00 a.m. on January
3, apparently after returning from the resort. In particular,
from 1:57 p.m. to 3:48 p.m. on January 2, 2019 -- i.e., during
the middle of his claimed shift -- GUNDERSEN engaged in 7 calls
from Englishtown and Manalapan, New Jersey, both a considerable
distance from his New York office.

     WHEREFORE, I respectfully request that an arrest warrant be
issued for MICHAEL GUNDERSEN, the defendant, and that he be
arrested and imprisoned or bailed, as the case may be.



                                /s/ Matthew Brigham
                            _________________________________
                            MATTHEW BRIGHAM
                            Special Agent, FBI

Sworn to before me this
2nd day of December, 2020


__________________________________
THE HONORABLE KATHARINE H. PARKER
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   10
